DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9 and 11-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dickerson (US 2001/0037174) in view of Button et al. (US 2008/0114829) and Horvitz (US 2008/0004802).
Referring to Claim 2, Dickerson teaches a method of performing traffic flow data analytics in a shared transport system, the method comprising:
receiving, by the shared transport system, a plurality of traffic data sets from a plurality of transport provider devices (see paragraph 102 where the central assigning system is the shared transport system and the existing services and alternatives are the transport provider devices), each transport provider device of the plurality of transport provider devices being associated with a corresponding transport provider (see paragraph 102 where the transit parameters include vehicle availability, traffic conditions, vehicle location, and driver availability, all of which cover the terms shown above);

storing, by the shared transport system, the plurality of traffic data sets and the times associated with the plurality of traffic data sets in a central information repository (see paragraph 60 showing data being able to be stored in the central assigning system);
generating, by the shared transport system, traffic flow data based on at least a subset of the plurality of traffic data sets and the times associated with at least the subset of the plurality of traffic data sets (paragraph 109);
generating a table of the traffic flow data (see step 504.6 in paragraph 102 that states that alternatives are determined that means that the system generates and tabulates multiple options) that tabulates wait times (see step 504.7 in paragraph 102 which states determining trips based on wait time) for a respective transport provider at a respective departure point (see end of paragraph 102 which states the location of the passenger being determined) and at a respective time of day (see paragraph 102 where the passenger parameters include time of day of travel); and
transmitting, by the shared transport system, the table of the traffic flow data to a receiving entity (see paragraph 109 where the routing suggestions sent to the passenger include traffic flow data).
Dickerson does not teach each traffic data set of the plurality of traffic data sets comprising a location and a speed of the corresponding transport provider. Button teaches each traffic data set of the plurality of traffic data sets comprising a location and 
The combination of Dickerson and Button does not teach the traffic flow data comprising a statistical transport model and real-time transport information. Horvitz teaches the traffic flow data comprising a statistical transport model (paragraph 33 noting collected statistics) and real-time transport information (paragraph 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Horvitz to the modified device of Dickerson and Button in order to better inform a user of area traffic.
Claims 12 and 21 have similar limitations as claim 2.
Referring to Claims 3 and 13, Dickerson also teaches each traffic data set of the plurality of traffic data sets further comprises at least one of traffic throughput data or traffic delay data (see paragraph 109 which shows traffic delays).
	Referring to Claims 4 and 14, Horvitz also teaches the statistical transport model indicates at least one interval between consecutive departure times, the at least one interval being statistically established based on at least the subset of the plurality of traffic data sets and the times associated with at least the subset of the plurality of traffic data sets (paragraph 37 which teaches contingencies given different times of departure).

	Referring to Claims 6 and 16, Dickerson also teaches continually gathering the plurality of traffic data sets from the plurality of transport provider devices, the plurality of transport provider devices being located between a plurality of nodes or a subset of the plurality of nodes (paragraph 109 noting that receiving the most timely information would mean continually gathering the most updated information), each node of the plurality of nodes being a pick-up location (paragraphs 77-80 which shows multiple pick up locations).
	Referring to Claims 7 and 17, Dickerson also teaches determining, by the shared transport system, a plurality of nodes, each node of the plurality of nodes being a pick-up location (paragraphs 77-80 which shows multiple pick up locations);
identifying, by the shared transport system, a first node and a second node of the plurality of nodes (paragraph 109 noting pick up and drop off location);
determining, by the shared transport system, an estimated travel time between the first node and the second node based on the traffic flow data (paragraph 102); and
transmitting, by the shared transport system, the estimated travel time to the receiving entity (paragraph 109).

a transport user device associated with a transport user (paragraph 16 noting that the hand held device is the transport user device);
a transport provider device associated with a transport provider (no patentable weight since above limitation is already taught); and
a public transportation system (no patentable weight since above limitation is already taught).
	Referring to Claims 9 and 19, Dickerson also teaches the traffic flow data is presented on a graphical user interface at the receiving entity (paragraph 102 which shows the display of traffic flow).
	Referring to Claim 11, Dickerson also teaches each transport provider device of the plurality of transport provider devices uses a global positioning system (GPS) technology (paragraph 27).
	Referring to Claim 20, Horvitz also teaches the traffic flow data further presented in a map (figs. 11 and 12 which show traffic maps).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648